Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered September 4, 1996, convicting him of burglary in the second degree, possession of burglar’s tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the complainant correctly identified the defendant as the person who knowingly entered or remained unlawfully in her home (see, People v Cabey, 85 NY2d 417). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of *469guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490, 495).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or do not require reversal. Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.